Petition for writ of cer-tiorari to the Supreme Court of New York granted. The petitioner having applied for a stay pending the final disposition of the cause in this Court, It is hereby ordered that the. application for a stay be granted and that the Bank of New York & Trust Company (Bank of New York) be, and it hereby is stayed from making any payment whatsoever pursuant to the judgment of the Supreme Court of the State of New York dated August 22, 1934 until further order of this Court. Mr. Justice Reed took no part in the consideration and decision of these applications.